Citation Nr: 9912709	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  98-01 385	)	DATE
	)
	)                   

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2  Entitlement to dependents' educational assistance 
allowance under the provisions of 38 U.S.C.A. § 3501.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from March 1944 to September 
1945.  He died on September [redacted], 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death and to 
dependents' educational assistance allowance.  A notice of 
disagreement (NOD) was received in December 1997, the RO 
issued a statement of the case (SOC) in January 1998, and a 
substantive appeal (SA) was received in January 1998.  The 
appellant appeared and testified at hearing before the RO in 
June 1998. 


FINDINGS OF FACT

1.  The veteran died on September [redacted], 1997; his death 
certificate lists the immediate cause of death being 
cardiorespiratory failure, due to or as a consequence of 
anoxic encephalopathy, due to or as a consequence of Shy-
Drager Syndrome/Parkinson with status/post right 
streptococcal pneumonia listed as a significant condition 
contributing to death.  

2.  At the time of the veteran's death, service connection 
had been established for:  residuals, gunshot wound, Muscle 
Group XIX, rated 30 percent disabling; residuals, gunshot 
wound, Muscle Group XX, with RFB & drainage scar, rated 20 
percent disabling; laceration of the liver with mild function 
loss, rated 10 percent disabling; scar, colostomy closure 
with slight bulging, rated 10 percent disabling; and 
peritoneal adhesions and laparotomy scar, rated 
noncompensable; the veteran's combined service-connected 
disability rating was 60 percent. 

3.  There is no medical evidence of a nexus between the 
disorders/diseases which caused the veteran's death and his 
period of active military service, nor is there any medical 
evidence showing that the veteran's death was caused by, or 
was substantially or materially contributed to, by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1998).  

2.  The requirements for entitlement to a dependents' 
educational assistance allowance have not been met.  38 
U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 3.807 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well-grounded.  38 U.S.C.A. § 5107(a); Johnson v. 
Brown, 8 Vet.App. 423, 426 (1995). A well-grounded claim has 
been defined as "a plausible claim, one which is meritorious 
on its own or capable of substantiation."  Murphy v. 
Derwinski, 1 Vet.App. 78, 91 (1990).  Where, as in the 
present case, the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  
A claimant therefore cannot meet this burden merely by 
presenting lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Consequently, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well-grounded under section 5107(a).  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).

For the appellant's claim of entitlement to service 
connection for the cause of the veteran's death to be well 
grounded, the disability that caused the veteran's death must 
be shown to have been related to the veteran's period of 
service.  There must be competent evidence of a nexus or 
relationship between an in-service injury or disease, or a 
service-connected disability, and the veteran's death.  This 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F. 3d 1464 (Fed Cir.1997).  

The Board first notes that there is no medical evidence of 
record suggesting any link between any of the reported causes 
of death and the veteran's period of military service.  The 
appellant contends, in her written statements and hearing 
testimony, that the veteran's death was caused by, or was 
substantially or materially contributed to, by his service-
connected laceration of the liver, rated as 10 percent 
disabling, or other service incurred injury affecting the 
veteran's spine.  Specifically, the appellant contends that 
these injuries resulted in the anoxic encephalopathy, which 
contributed to the veteran's death. 

Service medical records (SMRs) do show the veteran incurred a 
penetrating abdominal wound during combat in World War II, 
causing, among other injuries, a laceration of his liver.  
There was no record, however, of an injury to the spine.  

Initially, the veteran was granted service connection for 
peritoneal adhesions secondary to a gunshot wound to the 
abdomen with perforation of the ascending colon, liver, and 
duodenum, and assigned a 100 percent disability rating.  This 
disability rating remained in effect until the RO's January 
1952 rating decision which listed the service-connected 
disabilities separately as:  residuals of a gun shot wound to 
muscle group XIX and the assignment of a 30 percent 
disability rating; residuals of a gun shot wound to muscle 
group XX and the assignment of a 20 percent disability 
rating; laceration of the liver with mild function loss and 
the assignment of a 10 percent disability rating; scar, 
colostomy closure with slight bulging and the assignment of 
10 percent disability rating; and for peritoneal adhesions 
laparotomy scar, rated as noncompensable.

An April 1992 VA orthopedic examination report documented the 
residuals of the veteran's gunshot wounds.  Although the 
report showed some damage to the muscle groups around the 
area of the spine, the examiner did not articulate any damage 
to the spine itself.  The diagnoses were: status post gunshot 
wound, right lower quadrant of the abdomen at the level of 
the anterior superior iliac spine; and status post gunshot 
wound to the right side of the back, paraspinal muscles, at 
the level of the distal thoracic spine. 

An April 1992 VA alimentary appendages (digestive) 
examination report noted that the veteran did not have any 
abdominal complaints until 1990, when he was told he had a 
gastric ulcer, which was treated with Tagamet.  Liver 
function was found to be normal.

A September 1997 VA hospitalization summary listed the cause 
of the veteran's death to be cardiorespiratory failure, due 
to anoxic encephalopathy, pneumonia, and Shy-Drager 
Syndrome/Parkinson's Disease.  There was no indication that 
any of these ailments were due to the veteran's service-
connected liver laceration or to any defect of the spine. 

In this case, the medical evidence clearly shows the veteran 
died of cardiorespiratory failure, due to anoxic 
encephalopathy, pneumonia, and Shy-Drager 
Syndrome/Parkinson's Disease.  Although the veteran did 
sustain an injury to his liver during World War II, for which 
he was service-connected and been a 10 percent disability 
rating for most of his life since service, there is no 
medical evidence showing the liver was malfunctioning in any 
way within the recent years leading up to his death, or at 
the time of death, and there is no medical evidence 
demonstrating that any liver dysfunction resulted in the 
veteran's anoxic encephalopathy, or any of the other causes 
noted to have been responsible for his death.  With regard to 
the appellant's contention that the veteran had a spinal 
injury that contributed to the cause of death, there is no 
medical evidence that the veteran suffered an injury to the 
spine during service, or that the veteran had a spinal injury 
of any sort at the time of death.    

In her written statements and testimony, the appellant argues 
that the veteran's death was caused by his service-connected 
damaged liver, and to a service incurred injury to the spine.  
However, the April 1992 VA examinations evaluated the 
veteran's liver as normal and detected no disability of the 
spine, and the September 1997 VA hospitalization report made 
no mention that any disability of the liver or spine 
contributed to the veteran's cause of death.  

Therefore, the only evidence of record supporting the 
appellant's contentions are her own written statements and 
hearing testimony.  As a matter of law, however, the 
appellant (as a layperson) is not competent to offer opinions 
that the cause of the veteran's death was due to a liver or 
spinal injury.  Such statements do not satisfy the medical 
nexus requirement and cannot, therefore, render his claim 
well grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  In other words, the appellant needs to 
present medical evidence that the veteran's death was caused 
by, or substantially or materially contributed to, by an 
injury to the liver or spine incurred during service.  By 
this decision, the Board is informing the appellant that 
competent medical evidence of causation is required to render 
her claim well grounded.  38 U.S.C.A. § 5103(a); Robinette v. 
Brown, 8 Vet. App. 69 (1995).


II.  Entitlement to Dependents' Educational Assistance

Dependents' educational assistance allowance under Chapter 
35, Title 38, United States Code, may be paid to a surviving 
spouse or child of a veteran who dies of a service-connected 
disability.  38 U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, 
for reasons already discussed, service connection has not 
been established for the cause of the veteran's death.  The 
Board observes that in cases such as this, "where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Here, 
as the appellant has not been granted service connection for 
the cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

